Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 14, 15, 16, 17, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14, 15, 16, 17, 18, 19, the specification does not appear to show that the ink coating/ink dots are deposited on the diffusion plate having a first surface comprising a plurality of first prism pillars and a second surface having a plurality of second prism pillars. 
Does Applicant intend to claim embodiments comprising prisms and a separate embodiment comprising an in coating? If so, Applicant should elect one of the embodiments for continued examination. Furthermore, since it does not appear that the specification does not support a diffusing plate having both prisms and an ink coating. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US20080112184A1).
	Regarding claim 1:
1. A diffusion plate (200), having a first surface and a second surface opposite to each other (fig 2), and comprising:
a plurality of first prism pillars (204), disposed on the first surface, wherein each of the first prism pillars has a first apex angle, and an angle range of the first apex angle is 60 to 90 degrees (table 1, par 67); and
a plurality of second prism pillars (206), disposed on the second surface, wherein each of the second prism pillars has a second apex angle, and an angle range of the second apex angle is 60 to 90 degrees (table 1, par 67), wherein the first prism pillars are arranged along a first direction, the second prism pillars are arranged along a second direction, and the first direction is substantially perpendicular to the second direction (fig 2, par 45).
Examiner notes that although the ranges top apex angle, can vary from 70-110 degrees, the overlap with the claimed range is significant, the range is relatively small, and the apex angle is recognized as being optimizable in terms of overall brightness and uniformity (par 67).
	Regarding claim 2:
2. The diffusion plate according to claim 1, wherein the first surface is a rectangle, and an angle between the first direction and a long side of the first surface is 0 to 30 degrees (par 45).

	Regarding claim 3:
3. The diffusion plate according to claim 1, wherein a cross section of each of the first prism pillars parallel to the first direction and a cross section of each of the second prism pillars parallel to the second direction are the same (par 45 – both are triangular cross-sections).

Regarding claim 5:
Epstein does not appear to disclose  wherein a haze of the diffusion plate is less than 1%. However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to reduce the haze of the diffusion plate in order to maximize the amount of light emitted from the diffusion plate. Examiner notes that the prism structures diffuse the light without the need for haze.

Regarding claim 6:
6. The diffusion plate according to claim 1, wherein there is no space between any two adjacent first prism pillars, and there is no space between any two adjacent second prism pillars (table 67, the minimum top flat and bottom flat is 0).

Regarding claim 7:
7. A backlight module, comprising:
a substrate (118), having a carrying surface;
a plurality of light-emitting elements (116, par 28, can be LEDs), disposed on the carrying surface and arranged in an array; and
a diffusion plate (200), disposed beside the substrate and facing the light-emitting elements, the diffusion plate (200), having a first surface and a second surface opposite to each other (fig 2), and comprising:
a plurality of first prism pillars (204), disposed on the first surface, wherein each of the first prism pillars has a first apex angle, and an angle range of the first apex angle is 60 to 90 degrees (table 1, par 67); and
a plurality of second prism pillars (206), disposed on the second surface, wherein each of the second prism pillars has a second apex angle, and an angle range of the second apex angle is 60 to 90 degrees (table 1, par 67), wherein the first prism pillars are arranged along a first direction, the second prism pillars are arranged along a second direction, and the first direction is substantially perpendicular to the second direction (fig 2, par 45).
Examiner notes that although the ranges top apex angle, can vary from 70-110 degrees, the overlap with the claimed range is significant, the range is relatively small, and the apex angle is recognized as being optimizable in terms of overall brightness and uniformity (par 67).

Regarding claim 10:
10. The backlight module according to claim 7, further comprising a reflection sheet disposed on the carrying surface (118 is reflective). Epstein does not appear to disclose the reflection sheets has a plurality of openings, wherein the light-emitting elements are respectively disposed to penetrate through the openings.
	Reflection sheets disposed on substrates and having openings so that LEDs could be electrically connected to driving circuits were well-known in the art before the effective filing date of the invention.
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflection sheet with openings corresponding to each LED in order to allow the LED to be electrically connected to the driving circuit(s) and to increase the brightness of the backlight module by reflecting any light emitted toward the reflecting sheet. 

Regarding claim 12: 
12. The backlight module according to claim 7, further comprising an optical film disposed to overlap with the diffusion plate (Epstein: 128a is a brightness enhancement film).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US20080112184A1) in view of Choi et al. (US20130170188A1).

Regarding claim 4, Epstein appears to be silent regarding the height and pitch of the of the apexes. 
However, in the same field of displays, Choi teaches prism pillars of height 5- 100 µm (par 36) and pitch of 5 μm to 100 μm (par 37). See also example 1 and example 2 in par 75-76.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the height and pitch values of Choe  in order to create a uniform light emission. 


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US20080112184A1) in view of Yu (US20170371206A1).


Regarding claim 8:
Epstein does not appear to disclose wherein a shortest distance between any two adjacent light-emitting elements is less than 5 mm (5000µm), and a distance between the light-emitting elements and the diffusion plate is less than 0.5 mm (500µm).
	However, in the same field of backlights, Yu teaches a light emitter (122) that is 32.8 µm from the diffusion plate 130 (see par 31 and calculate H3-H2). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to set a distance between the light-emitting elements and the diffusion plate to less than 0.5 mm in order to create a thin backlight module. 
Yu does not appear to teach the shortest distance between any two adjacent light-emitting elements is less than 5 mm. However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to set the shortest distance between any two adjacent light-emitting elements to less than 5 mm in order to supply sufficient brightness from the backlight to the display. 
	
Regarding claim 9:
9. The backlight module according to claim 7, wherein a column direction of the array is parallel to the first direction, and a row direction of the array is parallel to the second direction (Yu: fig 1 shows the light emitting elements 112 arrange in a row and column orientations). Examiner also notes that LEDs arranged in an array for a direct lit backlight were well-known in the art before the effective filing date of the invention.


Claim(s) 11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Epstein et al. (US20080112184A1) in view of Liu (US20190265548A1).

	Regarding claim 11:
Epstein does not appear to disclose a wavelength conversion module and a brightness enhancement module, wherein the wavelength conversion module is disposed to overlap with the diffusion plate, and the wavelength conversion module and the diffusion plate are disposed between the substrate and the brightness enhancement module.
	However, in the same field of backlights, Liu discloses a wavelength conversion module (30) and a brightness enhancement module (28), wherein the wavelength conversion module is disposed to overlap with the diffusion plate (fig 2, diffusion plate is 34), and the wavelength conversion module and the diffusion plate are disposed between the substrate (36) and the brightness enhancement module (fig 2).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the wavelength conversion film and brightness enhancement film of Liu in order to improve the brightness and uniformity of the backlight. 

	Regarding claim 13:
13. The backlight module according to claim 11, further comprising an optical film disposed to overlap with the diffusion plate (Liu – see layer 26, par 34).

Regarding claim 14:
14. The backlight module according to claim 7, further comprising an ink coating (88) disposed on a surface of the diffusion plate (Liu: par 44).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to help ensure that backlight 44 is uniform (par 44, Liu)

	Regarding claim 15:
15. The backlight module according to claim 11, further comprising an ink coating disposed on a surface of the diffusion plate (par 44, Liu).

	Regarding claim 16:
16. The backlight module according to claim 7, further comprising an optical film (Liu: 26) and an ink coating (Liu: 88), wherein the optical film is disposed to overlap with the diffusion plate (Liu: fig 2), and the ink coating is disposed on at least one of the diffusion plate and the optical film (par 44, Liu).

	Regarding claim 17:
17. The backlight module according to claim 11, further comprising an optical (Liu: 26) and an ink coating (Liu: 88), wherein the optical film is disposed to overlap with the diffusion plate (Liu: fig 2), and the ink coating is disposed on at least one of the diffusion plate and the optical film (par 44, Liu).

	Regarding claim 18:
18. The backlight module according to claim 14, wherein the ink coating comprises a plurality of ink dots, and a distribution density of the ink dots corresponds to a position of the light-emitting elements (Liu: par 44-46; there are ink dots near the center of each cell 38c and no dots far from the center of each cell).

	Regarding claim 19:
19. The backlight module according to claim 15, wherein the ink coating comprises a plurality of ink dots, and a distribution density of the ink dots corresponds to a position of the light-emitting elements (Liu: par 44-46; there are ink dots near the center of each cell 38c and no dots far from the center of each cell).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170153383A1 teach a direct-lit backlight with prism sheets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875